Case 8:10-cr-00035-JDW-CPT Document 162 Filed 08/13/20 Page 1 of 4 PageID 1595




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA

 vs.                                                             Case No. 8:10-cr-35-T-27CPT

 SANDCHASE CODY
 ________________________________/

                                             ORDER

        BEFORE THE COURT is Defendant Cody’s pro se “Motion for Compassionate

 Release/Reduction in Sentence 18 U.S.C. § 3582(c)(1)(A).” (Dkt. 161). A response is unnecessary.

 The motion is DENIED.

        Cody was convicted and sentenced to concurrent terms of 294 months imprisonment for

 distribution of cocaine (Counts One and Two), felon in possession of a firearm (Count Three), and

 possession with intent to distribute cocaine base, cocaine, and marijuana (Count Four). (Dkts. 80,

 105, 118). His convictions and sentence were affirmed. (Dkt. 124); United States v. Cody, 460 F.

 App’x 825 (11th Cir. 2012). This Court granted in part a subsequent motion to vacate, set aside, or

 correct sentence pursuant to 28 U.S.C. § 2255, correcting Cody’s sentence on Count Three to 120

 months imprisonment, concurrent with Counts One, Two, and Four. (Dkt. 148). An amended

 judgment was entered, which is currently on appeal. (Dkt. 147; Dkt. 149).

        This Court denied two subsequent motions for reduction in sentence, finding that Cody had

 not presented extraordinary and compelling reasons to warrant compassionate release. (Dkts. 155,

 160). He now seeks a sentence reduction “because he is currently in ‘grave danger’ due to his

 underlying and living conditions more broadly are such that he is likely unable to protect himself


                                                 1
Case 8:10-cr-00035-JDW-CPT Document 162 Filed 08/13/20 Page 2 of 4 PageID 1596




 from contracting COVID-19 per the CDC guidelines.” (Dkt. 161 at 3). He further asserts that he

 suffers from “schizoaffective disorder, antisocial personality disorder, asthma, elevated cholesterol,

 and a history of hypertension.” (Id. at 1). His contentions, however, are without merit. 1

          The First Step Act amended § 3582(c)(1)(A) to allow a defendant to seek compassionate

 release with the court after fully exhausting administrative remedies available to him following the

 failure of the Bureau of Prisons (“BOP”) to bring a motion on his behalf, or 30 days after the warden

 receives the request to bring such a motion, whichever is earlier. See First Step Act of 2018, §

 603(b). Cody provides documentation reflecting that he filed a request with the warden more than 30

 days ago and has not received a response. (Dkt. 161-1 at 1). Accordingly, his motion for

 compassionate release can be considered.

          While section 3582(c)(1)(A) allows a sentence reduction based on “extraordinary and

 compelling reasons,” the reduction must be “consistent with applicable policy statements issued by

 the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). What constitutes “extraordinary and

 compelling circumstances” is not defined, except that “[r]ehabilitation of the defendant alone” is

 insufficient. See 28 U.S.C. § 994(t).

          The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

 application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

 3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

 family circumstances; and (D) an extraordinary and compelling reason other than, or in combination

 with, (A)-(C), as determined by the Director of the BOP. § 1B1.13, cmt. n.1. None of Cody’s


          1
            To the extent Cody’s motion is construed as a motion for reconsideration of the most recent order denying
 compassionate release, (Dkt. 161), he does not present a valid reason justifying reconsideration. And to the extent his
 motion is construed as a motion to supplement his prior motion for compassionate release (Dkt. 158), that motion has
 already been denied. (Dkt. 161).
                                                           2
Case 8:10-cr-00035-JDW-CPT Document 162 Filed 08/13/20 Page 3 of 4 PageID 1597




 contentions fall within application notes (A)-(C). Although he suffers from asthma and high blood

 pressure (Dkt. 161-1 at 4), he does not assert or provide documentation demonstrating that his

 medical conditions substantially diminish his ability to provide self-care. See § 1B1.13, cmt.

 n.1(A)(ii); see United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2

 (M.D. Fla. June 7, 2019) (noting that defendants cannot “self-diagnose their own medical

 conditions” and denying compassionate release due to absence of corroboration from medical

 provider that defendant is unable to provide self-care or suffers a serious medical condition); see also

 United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019)

 (denying compassionate release where defendant asserted he was diagnosed with a brain tumor, but

 does not “indicate that he is unable to care for himself while incarcerated”). As for application note

 (D), to the extent Cody contends this Court has the discretion to determine whether he has presented

 an extraordinary and compelling reason independent to any determination by the United States

 Sentencing Commission or the BOP, courts in this Circuit have rejected this contention. See, e.g.,

 United States v. Smith, Case No. 8:17-cr-412-T-36AAS, 2020 WL 2512883, at *6 (M.D. Fla. May

 15, 2020) (“general concerns about possible exposure to COVID-19 do not meet the criteria for an

 extraordinary and compelling reason under U.S.S.G. § 1B1.13”); United States v. Willingham, No.

 CR 113-010, 2019 WL 6733028, at *1 (S.D. Ga. Dec. 10, 2019). Last, while Cody’s rehabilitation

 efforts are admirable, rehabilitation alone is insufficient to warrant release. See 28 U.S.C. § 994(t).

        In sum, none of Cody’s reasons are encompassed within the “extraordinary and compelling”

 circumstances in the policy statement of § 1B1.13, even if considered in combination with the

 criteria in the application notes. These reasons are therefore not consistent with the policy statement

 in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling reasons or any


                                                    3
Case 8:10-cr-00035-JDW-CPT Document 162 Filed 08/13/20 Page 4 of 4 PageID 1598




 other basis to grant compassionate release, this Court is without authority to grant relief, and the

 motion for compassionate release is DENIED.

         DONE AND ORDERED this 13th day of August, 2020.

                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge

 Copies to: Defendant. Counsel of Record




                                                  4
